Citation Nr: 0506978	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00 09-524A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1942 to 
April 1948.

This case comes to the Board of Veterans' Appeals (Board) 
from February and March 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's petition to reopen his 
previously denied claim for service connection for residuals 
of a head injury.  He filed a timely appeal.

In April 2004, the Board remanded the issue to the Appeals 
Management Center (AMC) for further development and 
consideration.  Specifically, the Board directed the AMC to 
advise the veteran to submit written opinions of any 
physicians who told him that he suffers from residuals of a 
head injury sustained in service.  The Board also directed 
the AMC to ensure that all development action required by the 
Veterans Claims Assistance Act (VCAA) had been completed.  In 
November 2004, the RO issued a supplemental statement of the 
case (SSOC) in which it considered all evidence that had been 
received and continued VA's denial of the petition to reopen.  
The case was then forwarded to the Board for further 
appellate review.


FINDINGS OF FACT

1.  In December 1987, the Board denied the veteran's petition 
to reopen his previously denied claim for service connection 
for residuals of a head injury.

2.  The additional evidence received since that December 1987 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The Board's December 1987 decision denying the veteran's 
petition to reopen his claim for service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 
(2004).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the VCAA was enacted after the RO denied the 
veteran's petition to reopen.  So it would seem compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of the RO's February and 
March 2000 decisions.  But in Pelegrini II, the Court stated 
it was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at 122; see also VAOPGCPREC 7-2004 (July 6, 2004).  The Court 
further stated that in order to comply with the veteran's 
right to appellate review under 38 C.F.R. §7194(a), a remand 
may require readjudication of the claim by the AOJ once 
complying notice is given, unless AOJ adjudication is waived 
by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decisions, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  

In April 2004, the Board did, in fact, remand the claim for 
further development to ensure compliance with the VCAA and 
its implementing regulations.  So an additional remand to 
correct any defect with respect to the timing of the VCAA 
notice is unnecessary.  Furthermore, any defect with respect 
to the timing of the VCAA notice was merely harmless error, 
because the veteran has been provided with every opportunity 
to submit additional evidence and argument in support of his 
claim.  Moreover, the RO considered the additional evidence 
provided by the veteran and received by VA prior to its 
November 2004 issuance of the SSOC - which considered the 
claim based on the additional evidence submitted or otherwise 
obtained since the initial rating decision at issue and 
statement of the case (SOC) and any prior SSOCs.  Therefore, 
notwithstanding the requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal at this 
juncture is not prejudicial error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The April 2004 VCAA letter notified the veteran of the 
evidence needed to substantiate his claim - specifically, the 
need for him to obtain a statement from his doctor stating 
that he has residuals of a head injury sustained in service.  
The letter outlined the evidence VA had received and would 
attempt to obtain on his behalf.  It also outlined the 
evidence necessary to establish a claim for service 
connection.  Furthermore, the RO provided him with a SOC in 
April 2000, and SSOCs in July 2003 and November 2004, which 
explained that new and material evidence was need to reopen a 
claim for service connection.  So, the Board finds that the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b) have been satisfied.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the April 2004 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The April 2004 VCAA letter 
requested that he provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004).  

With respect to the VCAA letter of April 2004, the veteran 
was requested to respond as soon as possible.  He was also 
informed that he could take up to one year to respond without 
jeopardizing the potential effective date for compensation - 
should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
and VA outpatient treatment (VAOPT) records were already on 
file.  In addition, the RO requested updated VAOPT records 
from the VA Medical Center (VAMC) in Syracuse, New York, and 
the VA Outpatient Clinic in Binghamton, New York.  Since the 
RO's most recent November 2004 SSOC, he has not indicated he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained.  And although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.



Factual Background

The veteran's SMRs are negative for any indication of a head 
injury.  The report of his April 1948 discharge physical 
indicates his head was normal and there were no neurological 
abnormalities noted.

In October 1976, the veteran filed a claim for service 
connection for residuals of a head injury (see VA Form 21-
4138).  He indicated that he received a blow to the head in 
1946 while he was stationed at the Brooklyn Naval Hospital 
and was treated at that hospital.  Since then, he reported 
having had severe headaches and pain.

The report of the December 1976 VA examination indicates the 
veteran reported that, in 1947, while on leave - he and his 
girlfriend were accosted and he was hit on the right temple 
with a bottle and knocked unconscious.  He said he was 
treated at the Brooklyn Navy Yard, and that the X-rays and 
examination were normal.  He said, however, that he had had 
recurring headaches ever since this incident.  No 
abnormalities were noted on physical examination.  The 
examiner indicated he could not find much objectively wrong 
with the veteran except for possible cervical spondylosis.

In January 1977, the RO denied the veteran's claim for 
service connection for residuals of a head injury, indicating 
the SMRs were negative for complaint of a head injury and 
that the VA examination did not reveal any abnormalities.

In February 1980, the veteran filed a petition to reopen the 
claim (see VA Form 21-4138).  Attached to his petition, he 
submitted a newspaper article dated in July 1947.  The 
article indicated an individual was arrested after accosting 
a sailor.  The article also reported that the veteran stated 
he was also the victim of a "beer bottle barrage" and that 
his assailants had disappeared before the police arrived at 
the scene.

In May 1980, the veteran submitted a statement (see VA Form 
21-4176) in which he reported being hit in the head with a 
bottle of beer.  He said he was knocked unconscious, and that 
he had some swelling.  He reported having headaches ever 
since.  He said he was treated at the Naval Hospital, but 
believed that the records were misfiled.

In June 1980, the RO continued its denial of the veteran's 
claim for service connection for residuals of a head injury.

In January 1987, the veteran submitted an affidavit from his 
wife stating that she was with him when he was hit over the 
head with a beer bottle.  She said his head was badly swollen 
the next day and he went back to his Naval base for 
treatment.

In January 1987, the RO continued its denial of the claim.  

The veteran appealed the RO's January 1987 decision.  In 
December 1987, the Board reviewed the claim, found no new 
factual basis to grant service connection, and therefore 
denied the claim.  

In October 1999, the veteran filed another petition to reopen 
his claim (see VA Form 21-4138).  

The RO obtained VAOPT records through November 1999, which 
were negative for any residuals of a head injury.  

In February 2000, the RO denied the veteran's petition to 
reopen his claim.  Later that month, he submitted duplicative 
medical records, which again - did not report any residuals 
of a head injury.  Therefore, in March 2000, the RO continued 
its denial.  He filed a timely appeal.

In May 2000, the veteran submitted a statement in support of 
his claim (see VA Form 21-4138), dated in March 2000.  He 
stated that he and his girlfriend were accosted and he was 
hit over the head with full bottles of beer.  He said he was 
treated at the Naval Hospital and X-rayed.  He also said he 
was examined for Alzheimer's in February 2000 by a doctor who 
told him that his problems were related to his reported head 
injury.

In September 2000, the RO received VAOPT records, which 
indicate, in May 2000, the veteran reported feeling dizzy 
during a physical therapy session, and told the nurse that he 
had a history of a head injury.  The next day, he was 
examined.  It was noted that he complained mostly of symptoms 
involving a urinary tract infection.  It was also noted that 
he had post-traumatic stress syndrome (PTSD), insulin 
dependent diabetes mellitus, coronary artery disease, 
hypertension, aspergillosis in the respiratory tract, 
peripheral vascular disease, degenerative joint disease in 
the knee, and a probable recent ischemic attack.

The report of a January 2002 VA examination for PTSD 
indicates there was no significant evidence of dementia or 
any other cognitive impairment.

The report of a February 2003 VA examination for PTSD 
indicates the veteran's cognitive function was generally 
intact.  

VAOPT records printed on July 2003, indicate a note was made 
by the PTSD clinic, in June 2002, to rule out senile 
dementia.  In April 2003, the veteran reported feeling dizzy 
after taking insulin and after taking Oxycotin.  Possible 
cognitive impairment was noted along with the need for 
possible home care assistance.  He was diagnosed with vertigo 
and given medication.  In June 2003, testing did not reveal 
any cognitive impairment.

In April 2004, the Board remanded the claim for further 
development and consideration.  Since then, the veteran 
submitted evidence relating to other disabilities, but not 
pertaining to any residuals of a head injury.

Reopening a Claim for Service Connection for Residuals of a 
Head Injury

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Here, as mentioned, the veteran's most recent petition to 
reopen his claim for service connection for residuals of a 
head injury was denied by the Board in December 1987, and it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100(a) (2004).  Furthermore, this, in turn, means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2004); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board must determine whether new and material evidence 
has been received since its previous December 1987 decision 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran filed a petition to 
reopen his claim in October 1999.  So this was received prior 
to the cutoff date under 38 C.F.R. § 3.156 - meaning the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the December 1987 
Board decision includes VAOPT records from the VAMC in 
Syracuse, New York, and the VA Outpatient Clinic in 
Binghamton, New York.  These records indicate the veteran was 
treated for various unrelated medical and psychiatric 
conditions.  This evidence is obviously "new" because it 
was not on file at the time of the Board's 1987 decision.  
The question remains, however, whether the records are 
"material" to his claim.  The Boards finds that they are 
not.

The records indicate, on one occasion, the veteran became 
dizzy during a physical therapy session and reported he had a 
history of a head injury during his military service.  At a 
check-up the following day, the doctor indicated a probable 
ischemic attack.  The records also indicate the veteran 
reported becoming dizzy due possibly to Oxycotin and his 
poorly-controlled diabetes mellitus.  He was diagnosed with 
vertigo, but there is no indication that these episodes were 
due to the head injury that occurred in 1947 - over 47 years 
ago.  

The Board notes that the veteran claims the SMRs related to 
the head injury in 1947 are missing or possibly misfiled.  
But, even if he is given the benefit of the doubt as to its 
occurrence, the new evidence received by VA does not indicate 
he has a current disability related to the assault in 1947.  
Indeed, the VAOPT records indicate he has no cognitive 
impairment.  Thus, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim because it does not tend to prove the essential 
elements.  Consequently, the additional evidence is not both 
new and material and, thus, the petition to reopen the claim 
must be denied.  See Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Furthermore, as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


